Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 31 - 40, 43 - 47 is/are rejected under 35 U.S.C. 103 as obvious over US20090129994(US’994).
Regarding claims 15, 31 - 39, 43 – 45 and 47, US’994 discloses a kaolin coating composition being used in the production of all paper grades, from ultra lightweight coated paper to coated or filled board. Paper and paperboard products can comprise a coating, which can improve the brightness and opacity of the finished paper or board ([0035]-[0037]).



    PNG
    media_image1.png
    249
    547
    media_image1.png
    Greyscale

 The delaminated kaolin has a particle size distribution such as less than about 30% of the kaolin has a particle size less than about 2 micron([0023]). 
In one embodiment, the delaminated kaolin has a shape factor at least about 20, such as a shape factor of at least about 30 ([0025]). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties (sediment void volume), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches 
Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
With respect to “the sediment void volume measuring steps”, the examiner asserts that the method to measure the sediment void volume has no weight in a product claim since this is a process limitation. 
Regarding claim 40, the compositions further comprise calcium carbonate ([0032]).
Regarding claim 46, US’994 discloses a delaminated kaolin composition being used in the production of all paper grades, from ultra lightweight coated paper to coated or filled board. Paper and paperboard products can comprise a coating, which can improve the brightness and opacity of the finished paper or board ([0035]).
US’994 discloses the kaolin and the delaminated kaolin composition having the shape factor and the particle size as applicant set forth in the claims( figure 1, [0021-25] and table 1). US’994 discloses the composition comprising the delaminated kaolin and hydrous kaolin ([0054]). All of the delaminated inventive samples had a median particle size larger than that of the conventional finer delaminated kaolin control (0.57 .mu.m). In 


    PNG
    media_image1.png
    249
    547
    media_image1.png
    Greyscale

 The delaminated kaolin has a particle size distribution such as less than about 30% of the kaolin has a particle size less than about 2 micron([0023]). 
In one embodiment, the delaminated kaolin has a shape factor at least about 20, such as a shape factor of at least about 30 ([0025]). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties (sediment void volume), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches 
Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
With respect to “the sediment void volume measuring steps”, the examiner asserts that the method to measure the sediment void volume has no weight in a product claim since this is a process limitation. 

Claim(s) 15, and 40 - 41 is/are rejected under 35 U.S.C. 103 as obvious over US20090129994(US’994), further in view of US20090239047(UC’047).
Regarding claims 15, and 40-41, US’994 discloses the paperboard set forth above. But it is silent about the amount of the calcium carbonate as applicants set forth in the claim.
US’047 discloses paperboard substrate may be coated with a basecoat to form a coated paperboard structure ([0008]). The basecoat comprises a pigment blend comprising clay such as kaolin and ground calcium carbonate, wherein said ground calcium carbonate component is at least about 10 percent by weight of said pigment blend and at most about 60 percent by weight of said pigment blend(claim 6).

Response to Arguments
 Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
US’994 discloses the claimed papaerboard set above. With respect to “the sediment void volume measuring steps”, the examiner asserts that the method to measure the sediment void volume has no weight in a product claim since this is a process limitation. The applicant fails to provide any evidence to show that the prior  art’s  kaolin  does  not  have  the  claimed  sediment void  volume  measured  by  the  method step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731